Fourth Court of Appeals
                                San Antonio, Texas
                                      March 22, 2019

                                    No. 04-19-00134-CV

                          IN THE INTEREST OF D.R., ET AL,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00445
                         Honorable Genie Wright, Judge Presiding


                                      ORDER
       Geneva Garcia’s notification of late reporter’s record is hereby granted.   Time is
extended to April 5, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court